CONTINUATION SHEET
Continuation of 12:
	12.1.	Applicant argues that “[w]hile Schubert mentions a compound similar in structure to Formula (1)  in the applicant’s claims, it is in the context of an additional ingredient and not as surface modifier … because the Schubert’s invention is related to a curable material…”  Just because Schubert teaches the same compound as claimed being an “additional ingredient” rather than the main ingredient in the composition, it does not negate the fact that the compound has been known in the art as a surface modifier (Schubert, para. 0129).  The PHOSITA would have found it obvious to select the compound as a surface modification substance with or without the need of employing other ingredients in Schubert’s composition.  
	12.2	Applicant further argues that the combination of Schubert and Devonport is improper because Schubert does not teach the specific pigment taught in Devonport.  Schubert teaches particles that are suitable for surface modification comprise “a wide variety of surfaces, including “metal oxides, carbonates. silicone resins, organic polymers or biopolymers, carbon materials, …” (Schubert, para. 0191-0195), and thus the teaching of Schubert encompasses the specific carbon-material taught in Devonport.  Therefore, it would have been obvious to the PHOSITA to apply the broad teaching of Schubert to the specific teaching of Devonport.  
	12.3.	It is not clear to the Examiner’s where the inconsistency is in combination of the Devonport and Schubert’s teachings and the species restriction requirement . Two different inventions can still have the same focus, i.e. in the same field of endeavor that results in an improvement upon each other, expansion of the application of one to the other or a solution of one for the other.  

Claim Objections
Claim 75 is objected to because the status of the claim identifier is incorrect.  The claim identifier should be “Previously presented - Withdrawn”.  

Election/Restrictions
Applicant requests that the election of species should be withdrawn in light of the absence of lack of unity of invention during the PCT phase of this application.  The determination of lack of unity by the WIPO is not binding.  In addition, in view of the teaching of Schubert that teaches the claimed compound of Formula (1) which shows lack of contribution to the art of this technical feature in the claim.  The prosecution of the original claims is no evidence of absence of serious burden in light of the amendment to the claims which renders the claims of species distinct from each other and require different searches and examination as discussed in the previous office actions.   
Applicant's arguments filed March 7, 2021 have been fully considered but they are not persuasive for the reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 23, 2021